Case 1:17-cv-01698-JPH-MJD Document 147-2 Filed 10/05/18 Page 1 of 4 PagelD #: 7475

CLARK DEPOSITION
EXHIBIT E --EXCERPTS
COMMUNITY OHIENTED POLICING SEL VICES

CR tree LPL ice tela]

mn

POLICE EXECUTIVE
RESEARCHE FoRUA

A Joint Projecto

co
Nw
st
Nw
tf
QO
oO
Do
Oo
ou
Tt
—
oO
N
o
o
oO
ou
co
a
—
LO
Oo
ow
oO
a
TC
o
i
~
Nn
Tt
a
Y
Cc
o
=
5
oO
oO
Q
Q
ry
=
I
oO
?
co
o
co
a
9°
>
°
Nn
—
a
wo
Yn
oO
O

 
Case 1:17-cv-01698-JPH-MJD Document 147-2 Filed 10/05/18 Page 3 of 4 PagelD #: 7477

This project was supported by Grant Number 2010-CK-WX-K001 awarded by the Office of Community
Oriented Policing Services, U.S. Department of Justice. The opinions contained herein are those of the
author(s) and do not necessarily represent the official position or policies of the U.S, Department of Justice.
References to specific agencies, companies, products, or services shoutd not be considered an endorsement
by the author(s) or the U.S. Department of Justice, Rather, the references are illustrations to supplement
discussion of the issues.

The Internet references cited in this publication were valid as of the date of this publication, Given that URLs

and websites are in constant flux, neither the author nor the COPS Office can vouch for their current validity.

March 2011
ISBN: 978-1-935676-05-8

| COPS
POLICR EXECUTIVE COMMUNITY ORBENTED POLIOMG SERVICES
RESEARCH FORUM OS DEPARTISENT OF JUSTICE
A Joint Project of; Police Executive Research Forum U.S, Department of Justice
1120 Connecticut Avenue, N.W. Office of Community Oriented Policing Services
Suite 930 Two Constitution Square
Washington, DC 20036 145 N Street, N.E.

Washington, DC 20530
Case 1:17-cv-01698-JPH-MJD Document 147-2 Filed 10/05/18 Page 4 of 4 PagelD #: 7478

for ECWs away from the subject's chest. This advisory prompted police agencies to revisit
their policy and training guidelines for ECW use. Court decisions also have caused agencies
to continually review their policies, training, and oversight of ECWs to stay up-to-date with
developments in the field.

The Project

The 2011 ECW guidelines are based on information gathered from interviews with police
chiefs and other subject-matter experts, a 2010 PERF national survey of more than 190 law
enforcement agencies that included questions about their use-of-force policies, and interviews
with officials from a number of agencies that had experienced two or more deaths in the

past five years that were considered “proximate to the use of an ECW.” Most importantly,

on August 3, 2010, PERF convened an executive session in Philadelphia that focused on

ECW policy and practice. At that meeting, a cross section of 150 persons—police executives
and practitioners of various ranks, authorities on use of force, medical doctors, attorneys, and
researchers (see Appendix A)—discussed the findings of current ECW research, shared the
experiences of police departments using ECWs, and identified additional challenges and issues
for police executives as they maintain or consider the deployment of ECWs in their agencies,

On August 4, a working group of 25 executive session participants (see Appendix B)—
including representatives of various ranks and positions in law enforcement agencies—spent

a second day reviewing and modifying the 2005 guidelines, relying on the information
presented at the previous day’s conference and their considerable expertise with ECWs

and use of force. Every effort was made to consider the views of all contributors and to
incorporate the most up-to-date information and research findings. While the working

group did not reach a unanimous recommendation for each guideline, in every instance it did
achieve strong consensus and produced the new set of guidelines contained in this report. The
new 2011 guidelines do not necessarily reflect the individual views of each participating law
enforcement agency or the U.S. Department of Justice.

This report presents the revised guidelines, which represent the cumulative knowledge,
experience, and expertise of police, medical, and legal professionals who shared their ideas
and concerns. The Background Information section summarizes PERF’s 2010 ECW survey
results and highlights medical research and legal developments related to ECWs. A revised
Glossary is also included.

2011 Electronic Control Weapon Guidelines 49> Intoduction
